--------------------------------------------------------------------------------

EXHIBIT 10.1

SHARE EXCHANGE AGREEMENT

THIS AGREEMENT is dated for reference the 28th day of January, 2005.

AMONG:

 

Those Persons Named in Schedule “A” hereto

(the “Vendors”)

AND:

 

FAIRCHILD INTERNATIONAL CORPORATION

(the “Purchaser”)

WHEREAS:

(A) The Vendors are collectively the registered and beneficial owners of 100% of
the outstanding shares (the “Shares”) of Syngas Energy Corp., each owning that
number of shares set out opposite such Vendor’s name in Schedule “A” hereto;

(B) The Vendors have agreed to sell the Shares to the Purchaser and the
Purchaser has agreed to purchase the Shares as provided herein;

THEREFORE for and in consideration of the premises, covenants and agreements
herein set forth, the parties hereto agree as follows:

1. DEFINITIONS AND INTERPRETATION

1.1 In this Agreement:

 
(a)  “Closing Date” means the date on which the transactions contemplated in
the  Share Exchange Agreement are complete currently contemplated to be within
seven days  of the effective date of the consolidation of the shares of the
Purchase on a 25 for 1 basis  as approved by the shareholders of the Purchaser
on December 31, 2004; 
 

 
(b) “Company” means Syngas Energy Corp.; 
 

 
(c)  “Lien” means any mortgage, debenture, charge, hypothecation, pledge, lien,
or  other security interest or encumbrance of whatever kind or nature,
regardless of form and 


--------------------------------------------------------------------------------

- 2 -


 
whether consensual or arising by laws, statutory or otherwise that secures the
payment of  any indebtedness or the performance of any obligation or creates in
favour of or grants to  any person any proprietary right; 
 

 
(d)  “Purchase Shares” means a total of 30,000,000 post-consolidation common
shares  in the capital of the Purchaser which are to be issued as consideration
for the Shares, said  shares to be issued to the Vendors pro rata in accordance
with their interest in the Shares,  in the amounts set out opposite their names
in Schedule “A” hereto; 
 

 
(e)  “Purchaser” means Fairchild International Corporation. 

2. WARRANTIES AND REPRESENTATIONS

2.1 Each of the Vendors severally warrants and represents to the Purchaser that:

 
(a)  such Vendor is the registered and beneficial owner of the Shares set out
opposite  his name in Schedule “A” hereto, free and clear of all Liens; 
 

 
(b)  if the Vendor is a corporation, the Vendor is duly organized, validly
existing, and  in good standing under the laws of the jurisdiction of its
incorporation; 
 

 
(c)  the Vendor has full power and authority (including, if the Vendor is a
corporation,  full corporate power and authority) to execute and deliver this
Agreement and to perform  his, her or its obligations hereunder. This Agreement
constitutes the valid and legally  binding obligation of the Vendor. The Vendor
is not required to obtain any authorization,  consent or approval of any person,
including any court or governmental agency, in order  to complete the
transactions contemplated by this Agreement; 
 

 
(d)  the Vendor is the registered owner of the number of Shares set out opposite
his  name in Schedule “A” hereto, free and clear of security interests, liens,
charges,  encumbrances, spousal or community property rights, options, warrants,
purchase rights,  contracts, commitments, equities, claims, demands or any other
restrictions on transfer  (other than any restrictions under applicable laws
relating to securities). The Vendor is  not a party to any option, warrant,
purchase right, or other contract or commitment that  could require the Vendor
to sell, transfer, or otherwise dispose of any Shares to any other  person. The
Vendor is not a party to any voting trust, proxy, or other agreement or 
understanding with respect to the voting of the Shares; 
 

 
(e)  the Shares as set out opposite such Vendor’s name in Schedule “A” hereto
are  validly issued and outstanding as fully paid and non-assessable shares in
the capital of the  Company; and 
 

 
(f)  the Vendor has been advised that there may be tax consequences to the
Vendor  arising from the transactions contemplated hereby and the Vendor
acknowledges that it  has been advised to seek its own counsel in this regard. 

2.2 The Vendors jointly and severally warrant and represent to the Purchaser
that:

--------------------------------------------------------------------------------

- 3-


 
(a)  the Shares represent all of the issued and outstanding shares of the
Company; 
 

 
(b)  no person has any agreement, right, option or privilege, consensual or
arising by  law, present or future, contingent or absolute, or capable of
becoming an agreement, right  or option: 
   

    (i)  to require the Company to issue any further or other shares in its
capital or  any other security convertible or exchangeable into shares in its
capital or to  convert or exchange any securities into or for shares in the
capital of the  Company;            (ii)  for the issue or allotment of any of
the authorized but unissued shares in  the capital of the Company;           
(iii)  to require the Company to purchase, redeem or otherwise acquire any of 
the issued and outstanding shares in the capital of the Company; or           
(iv)  to purchase or otherwise acquire any shares in the capital of the
Company; 


 
(c)  the Company is duly incorporated, validly existing and in good standing
under its  jurisdiction of incorporation; 
 

 
(d)  the Company now is and has since its incorporation been a “Canadian
controlled  private corporation” within the meaning of the Income Tax Act
(Canada); 
 

 
(e)  all alterations to the constating documents of the Company since its
incorporation,  have been duly approved by the shareholders of the Company and
duly filed as required  other than as disclosed to the Purchaser; 
 

 
(f)  the Company has the power, authority and capacity to carry on its business 
presently conducted by it; 
 

 
(g)  the Company has no liabilities; 
 

 
(h)  the Company holds all licences and permits required for the conduct in the 
ordinary course of the business currently conducted by it and for the uses to
which its  assets have been or may be put and all such licences and permits are
in good standing and  the conduct and uses of the same by it are in compliance
with all laws, zoning and other  bylaws, building and other restrictions, rules,
regulations and ordinances applicable to it,  and neither the execution and
delivery of this Agreement nor the completion of the  purchase and sale hereby
contemplated will give any person the right to terminate or  cancel the said
licences or permits or affect such compliance; 
 

 
(i)  the making of this Agreement and the completion of the transactions 
contemplated hereby and the performance of and compliance with the terms hereof
does  not and will not: 


--------------------------------------------------------------------------------

- 4 -

   
(i)  conflict with or result in a breach of or violate any of the terms, 
conditions, or provisions of the constating documents of the Company; 
   

   
(ii)  conflict with or result in a breach of or violate any of the terms,
conditions  or provisions of any law, judgment, order, injunction, decree,
regulation or ruling  of any court or governmental authority, domestic or
foreign, to which the  Company or any of the Vendors are subject or constitute
or result in a default  under any agreement, contract or commitment to which the
Company or any of  the Vendors are a party; 
   

   
(iii)  give to any person any remedy, cause of action, right of termination, 
cancellation or acceleration in or with respect to any agreement, contract, or 
commitment to which the Company is a party; 
   

   
(iv)  give to any government or governmental authority, including any 
governmental department, commission, bureau, board, or administrative agency 
any right of termination, cancellation, or suspension of, or constitute a breach
of  or result in a default under any permit, license, control, or authority
issued to the  Company and which is necessary or desirable in connection with
the conduct and  operation of its business and the ownership, leasing or use of
its assets; 
   

   
(v)  there is no basis for and there are no actions, suits, judgements, 
investigations or proceedings outstanding or pending or threatened against or 
affecting the Company at law or in equity or before or by any court or federal, 
provincial, state, municipal or other governmental authority, department, 
commission, board, tribunal, bureau or agency and neither the Company is a
party  or threatened with any litigation. 

2.3 The Purchaser warrants and represents to the Vendors and the Company that:

 
(a)  the Purchaser is a corporation duly incorporated, validly existing and in
good  standing under the laws of its jurisdiction of incorporation and has the
power, authority  and capacity to incur the obligations of the Purchaser created
by this Agreement and to  carry out its terms; and 
 

 
(b)  the execution and delivery of this Agreement and the completion of the 
transactions contemplated hereby has been duly and validly authorized by all
necessary  corporate action on the part of the Purchaser, and this Agreement
constitutes a legal, valid  and binding obligation of the Purchaser in
accordance with its terms except as limited by  laws of general application
affecting the rights of creditors. 

3. PURCHASE AND SALE

3.1 On the basis of the warranties and representations set forth in §2 of this
Agreement and subject to the terms and conditions of this Agreement, the
Purchaser agrees to buy from the Vendors and the Vendors agree to sell to the
Purchaser, the Shares on the Closing Date and the Purchaser agrees to issue the
Purchase Shares as consideration therefore provided that it is acknowledged and
agreed that certain of the Purchase Shares, as denoted in Schedule

--------------------------------------------------------------------------------

- 5 -

“A” hereto, will be issued in escrow to be released upon the Company having
completed in first prototype unit and the Purchaser having raised a minimum of
US$1,000,000 by way of equity private placements subsequent to the Closing Date.

4. CONDITIONS

4.1 The obligations of the Purchaser to carry out the terms of this Agreement
and to complete the purchase referred to in §3.1 hereof is subject to the
following conditions:

 
(a)  that on the Closing Date the warranties and representations of the Vendors
as set  forth in §2.1 of this Agreement are true in every particular as if such
warranties and  representations had been made by the Vendors on the Closing
Date; 
 

 
(b)  that on the Closing Date, the Vendors will have delivered to the Purchaser,
the  following documents: 
   

    (i)  share certificates representing the Shares, duly endorsed for
transfer;            (ii)  a directors resolution of the directors of the
Company approving the  transfer of the Shares;            (iii)  a share
certificate in the name of the Purchaser representing the Shares as  transferred
hereby;            (iv)  such other documentation as the Purchaser may
reasonably request. 

4.2 The conditions set forth in §5.1 of this Agreement are for the exclusive
benefit of the Purchaser and may be waived by the Purchaser in writing in whole
or in part on or before the Closing Date, but save as so waived, the completion
of the purchase referred to in §3.1 hereof by the Purchaser will not prejudice
or affect in any way the rights of the Purchaser in respect of the warranties
and representations of the Vendors as set forth in §2.1 of this Agreement and
the warranties and representations of the Vendors set forth in §2.1 of this
Agreement will survive the Closing Date for a 24 month period after the Closing
Date.

4.3 The obligation of the Vendors to carry out the terms of this Agreement and
to complete the purchase referred to in §3.1 hereof is subject to the following
conditions:

  (a)  that on the Closing Date, the warranties and representations of the
Purchaser as  set forth in §2.3 of this Agreement are true in every particular
as if they had been made  by the Purchaser on the Closing Date; 

4.4 on the Closing Date, the Purchaser will have delivered to each of the
Vendors certificates representing the Purchase Shares issuable to such Vendor as
provided for in Schedule “A” hereto, it being acknowledged that such
certificates will bear a legend evidencing that the Purchaser’s Shares
represented by such certificate are “restricted securities” as defined in Rule
144 of the United States Securities Act of 1933.

--------------------------------------------------------------------------------

- 6 -

5. SURVIVAL OF OBLIGATIONS

5.1 Except as otherwise specifically provided herein, the obligations of the
parties arising herefrom will not merge on the Closing Date.

6. ENUREMENT

6.1 This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators and permitted
assigns.

7. GENERAL PROVISIONS

7.1 Time is of the essence of this Agreement.

7.2 The parties covenant and agree to execute and deliver all such further
documents and instruments and to do all acts and things as may be necessary or
desirable to carry out the full intent and meaning of this Agreement and to
ensure to the Purchaser delivery of the Shares and to effect the payment of the
Purchase Price to each of the Vendors.

7.3 The proper law of this Agreement is the law of the Province of British
Columbia.

7.4 This Agreement may be executed in several counterparts and by facsimile
transmission, each of which will be deemed to be an original and all of which
will together constitute one and the same instrument.

IN WITNESS WHEREOF the parties have executed this Agreement on the ____ day of
_______________ , 2005.

  FAIRCHILD INTERNATIONAL    CORPORATION        /s/ Anish Somani  Per: 
_______________________________   Authorized Signatory 


--------------------------------------------------------------------------------

SCHEDULE “A”

Name of Vendor  Number of Vendor 
Shares Held  Number of
Purchaser’s Shares
to be Received Signature of Vendor 975110 Alberta  10,000,000  10,000,000* /s/
Wilf Ouellette  Draycott Investments
Ltd.  10,000,000  10,000,000   /s/ Lawrence Collie  Nilufar Jamani  10,000,000 
10,000,000 /s/ Nilufar Jamani                                                 
 TOTALS 30,000,000  30,000,000  

*Subject to escrow as detailed in Section 3.1



--------------------------------------------------------------------------------